UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TYRONE HOLMES,
                             Plaintiﬀ,

               – against –

CITY OF NEW YORK, NEW YORK
POLICE DEPARTMENT, DETECTIVE
RODRIGO CABALLERO, in his
individual and oﬃcial capacity,
SERGEANT MARLON MING, in his
individual and oﬃcial capacity, CITY OF                OPINION & ORDER
KENNER (LOUISIANA), OFFICER
                                                          19 Civ. 1628 (ER)
CHARLES DONOVAN, in his individual
and oﬃcial capacity, APPLE, INC.,
AMAZON.COM, INC., CHECKPOINT
FLUIDIC SYSTEMS INTERNATIONAL,
LTD., also known as CheckPoint Pumps
and Systems, RUSTY MAHONY, in his
individual and oﬃcial capacity, FEDEX
CORPORATION, and KENNETH
MEYER, in his individual and oﬃcial
capacity,
                             Defendants.


RAMOS, D.J.:

       Tyrone Holmes, proceeding pro se, commenced this action on February 21, 2019
against the City of New York (the “City”), the New York Police Department (the

“NYPD”), and New York police oﬃcers Detective Rodrigo Caballero and Sergeant

Marlon Ming, in their individual and oﬃcial capacities (the “City Defendants”); the City

of Kenner, Louisiana (“Kenner”), and Oﬃcer Charles Donovan of the Kenner Police

Department, in his individual and oﬃcial capacity (together, the “Kenner Defendants”);

Apple, Inc. (“Apple”); Amazon.com, Inc. (“Amazon”); CheckPoint Fluidic Systems

International, Ltd. (“CheckPoint”) and its employee, Rusty Mahony, in his individual and

oﬃcial capacity (together, the “CheckPoint Defendants”); and Federal Express
Corporation (“FedEx”) and its employee, Kenneth Meyer, in his individual and oﬃcial

capacity (the “FedEx Defendants”). Docs. 1, 87. Before the Court are motions to

dismiss submitted by each group of defendants, Holmes’s cross-motion for summary

judgment, and several motions for sanctions against Holmes. Docs. 66, 68, 71, 73, 75,

80, 102.

        For the reasons stated below, the defendants’ motions to dismiss are GRANTED

with prejudice, and the motions for summary judgment and sanctions are DISMISSED.
I.      BACKGROUND
        A. Factual Background 1
        �e facts alleged in this case are nearly identical to those Holmes posited in his

previously ﬁled action against many of the same parties, Holmes v. Apple, No. 17 Civ.

4557 (ER) (“Holmes I”). �e Court assumes familiarity with its prior opinion in that

case, 2018 WL 3542856 (S.D.N.Y. July 23, 2018), but will nevertheless restate the

pertinent facts, as well as a brief summary of the proceedings in Holmes I.
             The Operative Complaint
        �e story begins mundanely enough: On June 22, 2016, Holmes purchased an

Apple MacBook Pro from Amazon.com, as well as an AppleCare warranty. Doc. 87 at 5.

A computer 2 was packaged for delivery at Amazon’s fulﬁllment center in Lewisberry,

Pennsylvania, and delivered to Holmes on June 23, 2016. Id. �at same day, Holmes

gave the computer to his wife, Stephanie Scott, who registered for the AppleCare

Protection Plan under her own name and began using the computer.


1
  The following facts are drawn from allegations contained in the Amended Complaint, Doc. 87, which the
Court accepts as true for purposes of the instant motions to dismiss. See Koch v. Christie’s Int’l PLC, 699
F.3d 141, 145 (2d Cir. 2012). The Court also draws facts from the exhibits to the Amended Com-
plaint. See DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). Moreover, when a pro
se plaintiff’s opposition memoranda raises new allegations that are “consistent with the allegations con-
tained in the Complaint, they may be read as supplements to the pleadings.” Vail v. City of New York, 68 F.
Supp. 3d 412, 427 (S.D.N.Y. 2014) (internal quotation marks and citations omitted).
2
 �e complaint provides two serial numbers for the computer: C02RQ1T3G8WN and CO2RQIT3G8WN,
which the Court assumes to be the result of a typographical error. Doc. 87 at 3–5.



                                                    2
           Meanwhile, CheckPoint had purchased a similar laptop from Amazon on June 2,

2016, which it received on or around June 7, 2016. Id. at 3. When it received the

computer, CheckPoint installed Kaseya security software (or “spyware,” as Holmes calls

it) and then mailed the computer via FedEx to an address in Dubai. Id. at 3–4; Doc. 87,

Ex. 1 at 4. Holmes alleges that FedEx then delivered the CheckPoint computer to an

Amazon fulﬁllment center in Pennsylvania on or about June 7, 2016. Doc. 87 at 3–4.

           On August 2, 2016, FedEx received a report from Defendant Rusty Mahony, an

employee at CheckPoint, alerting it that the CheckPoint computer had been stolen in
transit to its intended destination. Id. at 5. It had last been scanned on June 7, 2016 at the

FedEx location in Kenner, Louisiana. Doc. 87, Ex. 1 at 4. Defendant Kenneth Meyer, a

FedEx employee, reported the lost computer to Defendant Oﬃcer Charles Donovan of

the Kenner Police Department. Doc. 87 at 5. On August 7, 2016, Donovan took the

police report, attached as Exhibit 1 to Holmes’s complaint, where he noted that Mahony

had been able to access the computer each time the suspected user logged onto the

internet and had tracked the computer to New York. 3 Doc. 87, Ex. 1 at 4. Because of this

access, Donovan wrote, Mahony had been able to identify Scott as the user and to

download several of her personal documents, including her W-9 tax form, her passport,

her debit card, and a photograph. Id. Mahony was also able to download a photograph of

Holmes’s driver’s license. Id. Donovan also noted that Meyer had been in contact with

the New York Police Department, who had informed him that it would assist in the

investigation if it had an “item number from a law enforcement agency from where the

theft occurred.” Id. Donovan then had the computer logged as stolen and suspended the

case. Id. at 5. Holmes alleges that this was a “false report,” and that “FedEx conspired

with CheckPoint and fraudulently ﬁled the report knowing that they had delivered the




3
    �e computer was also used in Orlando, Florida on July 31, 2016. Doc. 87, Ex. 1 at 4.



                                                      3
computer that they picked up from [C]heck[P]oint on June 7, 2016 to Amazon at an

Amazon Fulﬁllment Center in Pennsylvania.” Doc. 87 at 5–6.

       Defendant Detective Rodrigo Caballero and others of the NYPD ﬁrst attempted to

contact Holmes about the allegedly stolen computer on or around September 8, 2016.

Doc. 87 at 6. Holmes was not home, but they spoke to several neighbors. Id. On

September 9, 2016, Caballero called Holmes and advised him that he believed Holmes

was “in possession of a ‘stolen’ laptop that ‘belonged to the Department of Defense.’” Id.

According to Holmes, he was threatened with four years of imprisonment if he did not
surrender the laptop. Id. �e NYPD contacted Holmes every day through early October

2016 with the same threats. Id. at 7. He was never served with a search warrant or with a

warrant for his arrest. Id.

       During this time, Caballero was also in contact with Holmes’s attorney, Jeﬀ

Garﬁn. On September 21, 2016, Caballero advised Garﬁn that he would be proceeding

with Holmes’s arrest and that Holmes should surrender the following day. Id. Earlier in

the month, Garﬁn had received a letter from CheckPoint, stating that CheckPoint had

tracked the computer and knew that it was in Holmes’s possession. �e letter, which is

attached as Exhibit 2 to Holmes’s complaint, states, that if the computer “is returned

immediately, in its original condition complete with all original parts and pieces, we will

not move further to pursue legal action. [CheckPoint] ha[s] no knowledge or interest in

identifying your client or learning further about the details, which put him in possession

of our equipment.” Doc. 87, Ex. 2. In the same letter, CheckPoint advised Garﬁn that the

matter should be resolved through Caballero and that there was no reason for Mr. Holmes

“to have any knowledge of our organization or its employees.” Id. Based on this letter,

Holmes concludes that the NYPD “acted as a security force under color of state law for a

private company.” Doc. 87 at 8.




                                             4
         Holmes then hired a private investigator to track down the computer he had given

his wife. 4 �e computer was eventually recovered. 5 According to Holmes, he “has been

trying to piece his life back together and discover what exactly happened” ever since and

has been “diagnosed with post traumatic stress disorder as a result of the episode, has lost

nearly all of his business contacts, and is viewed as some sort of criminal by his friends

and neighbors.” Id.
             Holmes I
         According to Holmes, he ﬁled his ﬁrst lawsuit, Holmes I, in June 2017, “as it

appeared to be the only way to get answers as to why his life had been completely

dismantled by these companies.” Id. at 8–9. �ere, he also sued Apple, Amazon.com,

LLC, and CheckPoint (but not Mahony), bringing claims for breach of contract, breach of

express warranty, breach of implied warranty of merchantability, negligence, strict

liability, fraudulent concealment, fraud in the inducement and misrepresentation, and

false advertising and unfair business practices. Holmes I, 2018 WL 3542856, at *3.

Defendants all moved to dismiss the complaint. CheckPoint moved to dismiss based on

lack of personal jurisdiction; Apple moved for judgment on the pleadings or, in the

alternative, summary judgment; and Amazon asked the Court to enter judgment against it

on the breach of contract claim and to dismiss the remaining claims or, in the alternative,

to enter summary judgment in its favor on all claims. Id. at *1.

         �e Court found that it did not have personal jurisdiction over CheckPoint

because it had no physical presence in New York and because Holmes had not alleged

that CheckPoint’s actions amounted to a tortious act, so as to fall within New York’s

personal jurisdiction statute. Id. at *6. It also granted Apple’s motion for judgment on


4
 �e Amended Complaint is silent as to why he had to hire a private investigator to accomplish this;
however, as discussed in further detail below, it was established in Holmes I that he and his wife were
estranged during this episode.
5
 �e Amended Complaint is also silent as to how the computer was recovered, by whom, and from whom.
Again, as discussed below, these facts were established in Holmes I.



                                                     5
the pleadings, ﬁnding that: (1) Holmes did not have a contract with Apple for the sale of

a new laptop and the AppleCare agreement was irrelevant to the dispute; (2) Holmes

failed to state a claim for implied warranty, negligence, and strict liability because

CheckPoint, not Apple, had installed the Kaseya software; (3) he did not state his claim

for fraud with particularity as required by Federal Rule of Civil Procedure 9(b); and (4)

he failed to allege consumer-oriented conduct as required for a claim for false advertising

and unfair business practices under New York General Business Law § 349. Id. at *7–10.

�e Court likewise entered judgment for Amazon on three of the claims, granted
summary judgment in its favor on four others, and, at its request, entered judgment

against it on the breach of contract claim for the price of the laptop. Id. at *10–14. At the

same time, Holmes moved to add FedEx as a defendant, but the Court denied that request

as futile. Id. at *14–15.

       �is Court made several additional ﬁndings in Holmes I that are pertinent to this

case. For example, in granting summary judgment for Amazon, the Court found no

genuine issue of material fact as to whether the laptop Amazon delivered to Holmes and

the laptop belonging to CheckPoint were, indeed, two separate laptops. Id. at *14.

Amazon submitted evidence that the CheckPoint laptop was sourced directly from Apple

and was packaged for delivery in Breinigsville, Pennsylvania; whereas the laptop Holmes

ordered from Amazon was packaged in Lewisberry, Pennsylvania. Id. Amazon also

submitted evidence that CheckPoint, upon receipt of the laptop, had marked it with a

sticker that read “Property of CheckPoint Pumps” and installed the Kaseya software. Id.

�is sticker was still on the laptop when it was retrieved by NYPD. Id. Holmes

maintained throughout the litigation that the laptop he received from Amazon was new,

shrink-wrapped and in its original packaging and did not have a sticker. Id. Despite

having an opportunity to do so, Holmes oﬀered no factual support for his contention that

the two laptops were one and the same.




                                              6
        �e Court in Holmes I also noted that Holmes and Scott were estranged; that

Holmes had to hire a private investigator to locate Scott when he continued receiving

calls from Caballero; and that Scott had been keeping the computer in a public storage

unit in Chelsea, New York. Id., at *2. According to the complaint in that case, Holmes

was not present when the computer was ultimately turned over. Id. (“Holmes’[s] counsel

met with Caballero and another NYPD oﬃcer to go to Scott’s residence. After meeting

with Caballero, Scott agreed to accompany the group to her storage unit. Scott turned

over the laptop on October 4, 2016 at 7:30 p.m. �e ‘property of CheckPoint Pumps’
sticker was still on the underside of the laptop.” (internal citations omitted)).

        Holmes appealed this Court’s decision to the Second Circuit, and on December 9,

2019, while the instant motion was pending, the Court’s decision in Holmes I was

aﬃrmed via summary order. See Holmes v. Apple, Inc., No. 18 Civ. 2492, 2019 WL

6696939 (2d Cir. Dec. 9, 2019). Notably, the Second Circuit aﬃrmed that “Holmes

submitted no evidence of any kind to contest that the laptop he received from Amazon

and the CheckPoint Laptop were two entirely separate computers.” Id. at *3. It also

remanded the case to the district court to give Amazon the opportunity to move for costs

pursuant to Federal Rule of Civil Procedure 68(d), since Holmes had previously rejected

an oﬀer of judgment for $2,351.12 and subsequently received a judgment in that amount.

Id. at *4.
        B. Procedural History
        Holmes ﬁled this action on February 21, 2019. Doc. 1. All defendants moved to

dismiss the claims against them. Docs. 66, 68, 71, 73, 75, 80. While those motions were

pending, Holmes amended his complaint. Doc. 87. �e Amended Complaint alleges the

following causes of action:
            Breach of contract by Amazon and Apple;
            Invasion of privacy by Amazon, Apple, and CheckPoint;
            Filing a false report by the CheckPoint Defendants;



                                               7
              Intentional inﬂiction of emotional distress by CheckPoint;
              Wrongful conversion by CheckPoint and the NYPD;
              Deprivation of property without due process by the NYPD;
              Fraud in violation of 18 U.S.C. § 1030 by FedEx, CheckPoint, Apple, and
               Amazon;
              Civil rights violations pursuant to 42 U.S.C. §§ 1983, 1985(3), and 1986 by all
               defendants 6;
              Violations of the Lanham Act and false advertising by Apple and Amazon;
              Failure to train by the City Defendants; and
              Identity theft caused by CheckPoint’s wrongful conversion.

Additionally, Holmes petitions for attorney’s fees from the NYPD and Caballero. Id.
Shortly after Holmes amended his complaint, defendants requested that their previously-

ﬁled motions be deemed ﬁled as to the new complaint and supplemented by letters, to the

extent necessary. Docs. 88, 89, 92, 93, 96, 99. �e Court granted these requests. See

Doc. 101.

           In their motions to dismiss, Apple and Amazon both petition the Court to dismiss

the claims against them as barred by res judicata under Federal Rule of Civil Procedure

12(b)(6). In the alternative, Apple and Amazon argue that the complaint fails to state a

claim against them. Docs. 72, 74. �e CheckPoint Defendants also urge that claims

against them are precluded by the Court’s decision in Holmes I and that this Court should

once more dismiss for lack of personal jurisdiction under Rule 12(b)(2). �e CheckPoint

Defendants maintain that, in the alternative, the complaint should be dismissed as to

Mahony under Rules 12(b)(5) and 4(m) for lack of proper service of process. 7 Doc. 79.

�e Kenner Defendants similarly argue a lack of personal jurisdiction. Doc. 80. Finally,

FedEx and the City Defendants move to dismiss the complaint against them for failure to



6
    �ese are the only claims against the Kenner Defendants.
7
 Because the Court ﬁnds that it does not have personal jurisdiction over the CheckPoint Defendants, it
need not reach this issue.




                                                     8
state a claim under Rule 12(b)(6). Docs. 67, 70. Defendants also seek a variety of

sanctions. Apple and CheckPoint petition the Court for a permanent litigation injunction

against Holmes; and CheckPoint and Amazon seek attorney’s fees. 8

        In opposition, Holmes moves for summary judgment on the breach of contract

claims, the conversion claims, and the claim for intentional inﬂiction of emotional

distress. Doc. 102.

        �e Court will consider each of these requests in turn.
II.     MOTIONS TO DISMISS
        A. LEGAL STANDARD
             Rule 12(b)(2)
        “A plaintiﬀ opposing a motion to dismiss under Rule 12(b)(2) for lack of personal

jurisdiction has the burden of establishing that the court has jurisdiction over the

defendant.” BHC Interim Funding, LP v. Bracewell & Patterson, LLP, No. 02 Civ. 4695

(LTS) (HBP), 2003 WL 21467544, at *1 (S.D.N.Y. June 25, 2003) (citing Bank Brussels

Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 784 (2d Cir. 1999)). To meet

this burden, the plaintiﬀ must plead facts suﬃcient for a prima facie showing of

jurisdiction. Whitaker v. Am. Telecasting, Inc., 261 F.3d 196, 208 (2d Cir. 2001). �e

court construes all of the plaintiﬀ's allegations as true and resolves all doubts in its favor.

Casville Invs., Ltd. v. Kates, No. 12 Civ. 6968 (RA), 2013 WL 3465816, at *3 (S.D.N.Y.

July 8, 2013) (citing Porina v. Marward Shipping Co., 521 F.3d 122, 126 (2d Cir. 2008);

Martinez v. Bloomberg LP, 883 F. Supp. 2d 511, 513 (S.D.N.Y. 2012)). “However, a

plaintiﬀ may not rely on conclusory statements without any supporting facts, as such



8
  In both of his opposition briefs, Holmes has failed to address most of the arguments raised in support of
these motions. See Docs. 94, 102. When arguments are not addressed in opposition, the Court may, in its
discretion, consider them waived. Lipton v. Cty. of Orange, NY, 315 F. Supp. 2d 434, 446 (S.D.N.Y.
2004). Several of the defendants have asked the Court to do just this. However, given Holmes’s pro se sta-
tus and the number of simultaneous motions he was tasked with addressing, the Court declines to do so. In
the spirit of completeness and so as not to give Holmes the impression that any of his claims may have any
merit, the Court will still address each of Holmes’s claims in full.



                                                    9
allegations would lack the factual speciﬁcity necessary to confer jurisdiction.” Art Assure

Ltd., LLC v. Artmentum GmbH, No. 14 Civ. 3756 (LGS), 2014 WL 5757545, at *2

(S.D.N.Y. Nov. 4, 2014) (internal quotation marks and citation omitted). Courts may rely

on additional materials outside the pleading when ruling on 12(b)(2) motions. Darby

Trading Inc. v. Shell Int’l Trading & Shipping Co. Ltd., 568 F. Supp. 2d 329, 334

(S.D.N.Y. 2008).

        When the Court is confronted by a motion raising a combination of Rule 12(b)

defenses, it will pass on the jurisdictional issues before considering whether a claim was
stated by the complaint. See Darby Trading, 568 F. Supp. 2d at 335.
            Rule 12(b)(6)
        Under Rule 12(b)(6), a complaint may be dismissed for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When ruling on a motion to

dismiss pursuant to Rule 12(b)(6), the Court must accept all factual allegations in the

complaint as true and draw all reasonable inferences in the plaintiﬀ’s favor. Koch, 699

F.3d at 145. However, the Court is not required to credit “mere conclusory statements” or

“[t]hreadbare recitals of the elements of a cause of action.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “To

survive a motion to dismiss, a complaint must contain suﬃcient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Id. (citing Twombly, 550

U.S. at 570). A claim is facially plausible “when the plaintiﬀ pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). If the plaintiﬀ has not

“nudged [his] claims across the line from conceivable to plausible, [the] complaint must

be dismissed.” Twombly, 550 U.S. at 570.

        Courts should read pro se pleadings “liberally and interpret them to raise the

strongest arguments that they suggest.” Jorgensen v. Epic/Sony Records, 351 F.3d 46, 50

(2d Cir. 2003) (quotation marks omitted) (quoting McPherson v. Coombe, 174 F.3d 276,


                                              10
280 (2d Cir. 1999)). �e obligation to read a pro se litigant’s pleadings leniently “applies

with particular force when the plaintiﬀ’s civil rights are at issue.” Jackson v. NYS Dep’t

of Labor, 709 F. Supp. 2d 218, 224 (S.D.N.Y. 2010) (citing McEachin v. McGuinnis, 357

F.3d 197, 200 (2d Cir. 2004)). “However, even pro se plaintiﬀs asserting civil right

claims cannot withstand a motion to dismiss unless their pleadings contain factual

allegations suﬃcient to raise a ‘right to relief above the speculative level.’” Id. (quoting

Twombly, 550 U.S. at 555).
         B. DISCUSSION
         Defendants all raise a variety of procedural and substantive challenges to

Holmes’s complaint. As explained in further detail below, Defendants are almost

universally correct. Holmes’s second attempt to bring suit on this set of facts is as

doomed as his ﬁrst.
              Res Judicata: Apple and Amazon
         Apple and Amazon maintain that all claims against them are barred by res

judicata—also referred to as claim preclusion—because Holmes had a full and fair

opportunity to litigate any grievance he had against them in Holmes I. 9 Docs. 72, 74. In

response, Holmes argues that these claims are viable because the fraud exception to res

judicata is applicable. Doc. 94 at 11–13. �e Court ﬁnds that the fraud exception is not
applicable here and that Holmes’s claims against these parties are therefore precluded.

         Under the doctrine of res judicata, “a ﬁnal judgment on the merits of an action

precludes the parties or their privies from relitigating issues that were or could have been

raised in that action.” Allen v. McCurry, 449 U.S. 90, 94 (1980). A defendant

9
  In considering a motion to dismiss, a court is permitted to take judicial notice of public records, which
include complaints and other documents ﬁled in federal court. See Harrison v. Diamonds, No. 14 Civ. 484
(VEC), 2014 WL 3583046, at *2 (S.D.N.Y. July 18, 2014) (quoting Yan Won Liao v. Holder, 691 F. Supp.
2d 344, 351–52 (E.D.N.Y. 2010)). When a court takes judicial notice of such documents, it does so “not
for the truth of the matters asserted in the other litigation, but rather to establish the fact of such litigation
and related ﬁlings.” Kramer v. Time Warner Inc., 937 F.2d 767, 774 (2d Cir. 1991). Given that Apple,
Amazon, and CheckPoint’s motions are predicated on prior litigation in this district, before this very Court,
the Court takes judicial notice of documents ﬁled in connection with Holmes I.




                                                       11
asserting res judicata must show that “(1) the previous action involved an adjudication on

the merits; (2) the previous action involved [the same adverse parties] or those in privity

with them; and (3) the claims asserted in the subsequent action were, or could have been,

raised in the prior action.” Marcel Fashions Grp., Inc. v. Lucky Brand Dungarees, Inc.,

779 F.3d 102, 108 (2d Cir. 2015) (internal quotation marks and citation omitted).

         �ere is no doubt that this Court’s decision in Holmes I constituted a ﬁnal decision

on the merits with regards to Apple and Amazon. “�e archetypal ﬁnal decision is ‘one[]

that trigger[s] the entry of judgment.’” Hall v. Hall, 138 S. Ct. 1118, 1124 (2018)
(quoting Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 103 (2009)). �e Court entered

judgment on the pleadings in favor of Apple on all claims. Similarly, the Court entered

judgment on the pleadings in favor of Amazon on three of the claims against it and in

favor of Holmes on one of the claims (at Amazon’s request), as well as granted summary

judgment on the remaining claims. Judgment in Holmes I was entered on July 24, 2018.

No. 17 Civ. 4557, Doc. 122.

          �ere is also no doubt that the previous action involved both Apple and

Amazon, 10 and that the claims asserted in the instant action could have been brought in

Holmes I. Whether new claims could have been brought in the previous action, “depends

in part on whether the same transaction or connected series of transactions is at issue,

whether the same evidence is needed to support both claims, and whether the facts

essential to the second were present in the ﬁrst.” Woods v. Dunlop Tire Corp., 972 F.2d

36, 38 (2d Cir. 1992) (internal quotation marks and citation omitted). �e question of

whether two actions arise from the same transaction or claim is addressed by determining

if the “underlying facts are related in time, space, origin, or motivation,” the extent to

10
  Even though Holmes named Amazon.com, LLC (the “LLC”), rather than Amazon.com, Inc., as the
defendant in Holmes I, the parties are in privity for res judicata purposes because the LLC is Amazon’s
wholly-owned subsidiary. 17 Civ. 4557, Doc. 14 (“Amazon.com, LLC is a wholly-owned subsidiary of
Amazon.com, Inc.”); see G & T Terminal Packaging Co., Inc. v. Consol. Rail Corp., 719 F. Supp. 153, 159
(S.D.N.Y. 1989) (“Subsidiaries are in privity with their principal for res judicata purposes when, as here,
they suﬃciently represent the principal’s interests.”).



                                                    12
which “they form a convenient trial unit,” and whether such treatment “conforms to the

parties’ expectations or business understanding or usage.” Pike v. Freeman, 266 F.3d 78,

91 (2d Cir. 2001) (internal quotation marks and citations omitted). �e claim or cause of

action is comprised of the “identity of facts surrounding the occurrence,” and not the

legal theory used to frame a complaint. Woods, 972 F.2d at 39 (citing Berlitz Sch. of

Languages of Am., Inc v. Everest House, 619 F.2d 211, 215 (2d Cir. 1980)).

       �e claims in the instant action arise from precisely the same allegations in

Holmes I. Indeed, many of the causes of action, like the breach of contract claims against
Apple and Amazon (on which the Court entered judgment in favor of Holmes against

Amazon), are nearly identical. As this Court has previously noted, “the two cases involve

the exact same set of facts and many of the same Defendants.” Doc. 64 at 3. �e Court

sees no reason—and Holmes oﬀers none—as to why any new claims could not have been

brought in Holmes I.

       �e only question remaining, then, is whether the fraud exception to res judicata

applies. Some courts have held that res judicata does not apply if the previous judgment

was procured by collusion or fraud. See In re Ward, 423 B.R. 22, 29 (Bankr. E.D.N.Y.

2010) (collecting cases). Any such exception is narrow, and courts in these cases have

often drawn a distinction between extrinsic and intrinsic fraud. “Extrinsic fraud involves

the parties’ opportunity to have a full and fair hearing, while intrinsic fraud . . . involves

the underlying issue in the original lawsuit.” Id. (internal quotation marks and citations

omitted). In other words, extrinsic fraud involves the circumstances surrounding the suit

(for example, whether the parties fraudulently withheld evidence or committed other

procedural violations); and intrinsic fraud involves claims raised and addressed by the

underlying suit. Collateral attacks are permitted in judgments obtained in extrinsic, as

opposed to intrinsic, fraud. Id.; see also Campbell v. Bank of Am., Nat’l Ass’n, No. 19

Civ. 11 (VB), 2019 WL 4083078, at *6 (S.D.N.Y. Aug. 29, 2019).




                                              13
        Holmes alleges that Amazon perpetuated a fraud on the court by “claiming that

the computer seized from the wife of the Plaintiﬀ was not the same computer that was

sold by Amazon to Plaintiﬀ, knowing that this was not true.” Doc. 94 at 11. �ough

styled as a claim of extrinsic fraud, the alleged fraud “concerns the underlying issues in

the original lawsuit—i.e. intrinsic fraud.” Campbell, 2019 WL 4083078, at *6. Indeed,

Holmes raised this very issue in his brieﬁng in Holmes I. 17 Civ. 4557, Doc. 105 at 5.

(“Amazon is also mistaken as to what was said about two computers. �ere was a

computer that I bought. �ere was a computer that CheckPoint bought. However, the act
of buying does not equal the act of delivery, and on that distinction, Amazon’s logic falls

apart, and their defense collapses.”). After considering the evidence presented by both

parties, the Court in Holmes I found that Holmes had failed to raise an issue of material

fact as to whether there was only one computer, as he claimed. 11 Holmes I, 2018 WL

3542856, at *14. �is reasoning was subsequently upheld by the Second Circuit.

Holmes v. Apple, 2019 WL 6696939, at *3. Allegations of intrinsic fraud, like the ones

Holmes raises, do not aﬀect res judicata.

        Even if Holmes were claiming extrinsic fraud, his allegations are insuﬃcient. “A

plaintiﬀ seeking to apply the fraud exception to res judicata must allege with particularity

what the defendant did to conceal any material information and why it was unable to

discover defendant’s actions.” Ningbo Prods. Imp. & Exp. Co. v. Eliau, No. 11 Civ. 650

(PKC), 2011 WL 5142756, at *9 (S.D.N.Y. Oct. 31, 2011) (internal quotation marks and

citation omitted). Holmes has not alleged any new information material to his claims that

Amazon concealed such evidence, or that Amazon took any other action “aﬀecting [his]



11
  Contrary to Holmes’s contentions, Apple’s brieﬁng in Holmes I does not counsel a diﬀerent result. See
Doc. 94 at 10. In Holmes I, Apple assumed Holmes’s allegations to be true for the purposes of a motion to
dismiss, as was required. However, Apple has reiterated that it “takes no position on (1) whether one or
two laptops are at issue in this case or (2) the precise path any laptop travelled to the storage locker
possessed by Mr. Holmes’ estranged wife and conﬁscated by the police.” Doc. 72 at 2 n.1.




                                                   14
opportunity to have a full and fair hearing.” Campbell, 2019 WL 4083078, at *6. �e

fraud exception is therefore inapplicable in this case.

         For the foregoing reasons, the Court ﬁnds that all claims against Apple and

Amazon are barred by res judicata. 12
              Personal Jurisdiction: The CheckPoint and Kenner Defendants
         Both the CheckPoint Defendants and the Kenner Defendants challenge this

Court’s personal jurisdiction over them. 13 In New York, determining whether there is

personal jurisdiction involves a two-step analysis. Best Van Lines, Inc. v. Walker, 490

F.3d 239, 243–44 (2d Cir. 2007). First, the Court must determine whether personal

jurisdiction is appropriate pursuant to either the State’s general jurisdiction statute, New

York State Civil Practice Law and Rules (“C.P.L.R.”) § 301, or its long arm jurisdiction

statute, C.P.L.R. § 302(a). If and only if the Court’s exercise of personal jurisdiction is

deemed appropriate according to New York law, the second step is an evaluation of

whether the Court’s exercise of personal jurisdiction comports with the Due Process



12
   Even if the Court had not reached this conclusion, Holmes’s claims against Apple and Amazon would
still have failed. �ere are no facts to suggest that either Apple or Amazon acted under color of state law,
and Holmes has failed to state any constitutional violation, both prerequisites to Holmes’s civil rights
claims, see Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999); Albright v. Oliver, 510 U.S. 266,
271 (1994). Holmes is not a competitor of either company, making the Lanham Act inapplicable, see
Lexmark Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 131–32 (2014). Both the invasion of
privacy and fraud claims, to the extent these are even relevant, are time-barred, see C.P.L.R. § 215(3); 18
U.S.C. § 1030(g). His contract claim against Apple fails for the reasons articulated in Holmes I, 2018 WL
3542856, at *7. And, in that case, the Court actually entered judgment in favor of Holmes on his contract
claim against Amazon, id. at *11. Holmes’s request for declaratory relief against Apple is equally ﬂawed.
A declaration that “Apple is in fact pre-installing spyware on computers it advertises as brand new and sells
them through Amazon,” Doc. 87 at 25, wholly contradicts Holmes’s contention that CheckPoint installed
the alleged spyware, id. at 3.
13
  �e CheckPoint Defendants also argue that their claims are barred by res judicata. However,
jurisdictional determinations—like the Court’s previous dismissal of CheckPoint for lack of personal
jurisdiction—are not typically considered decisions on the merits. See Stengel v. Black, 486 F. App’x 181,
183 (2d Cir. 2012) (citing Fed. R. Civ. P. 41(b)). �is does not mean that the Court’s decision with regards
to CheckPoint does not have some preclusive eﬀect, just that, as discussed in more detail below, preclusion
will be limited to the issues actually decided by the Court, rather than to the claim as a whole. Stinson v.
City Univ. of New York, No. 19 Civ. 4191 (LLS), 2019 WL 3287958, at *4 (S.D.N.Y. July 19, 2019)
(“While a dismissal on jurisdictional grounds has no claim-preclusive [or, res judicata] eﬀect, the doctrine
of issue preclusion [or, collateral estoppel] bars relitigation of the speciﬁc issues that the prior court decided
in reaching its jurisdictional determination.”).



                                                       15
Clause of the United States Constitution. Chloe v. Queen Bee of Beverly Hills, LLC, 616

F.3d 158, 163–64 (2d Cir. 2010).
       a. CheckPoint Defendants
       In Holmes I, the Court found that it did not have personal jurisdiction over the

CheckPoint defendants pursuant to either C.P.L.R. §§ 301 or 302. �is is still the case

here. To the extent Holmes’s jurisdictional arguments are the same, he is collaterally

estopped from relitigating this issue. �e doctrine of collateral estoppel, or issue

preclusion, applies when:
           (1) [T]he issues in both proceedings are identical, (2) the issue in the
           prior proceeding was actually litigated and actually decided, (3)
           there was full and fair opportunity to litigate in the prior proceeding,
           and (4) the issue previously litigated was necessary to support a
           valid and ﬁnal judgment on the merits.
United States v. Hussein, 178 F.3d 125, 129 (2d Cir. 1999) (internal quotation marks and

citation omitted). To the extent Holmes’s jurisdictional arguments are diﬀerent, the Court

ﬁnds none of them availing.

       i. C.P.L.R. § 301

       C.P.L.R § 301, New York’s general jurisdiction statute, applies only to corporate

defendants who are present in New York “with a fair measure of permanence and

continuity.” Landoil Res. Corp. v. Alexander & Alexander Servs., Inc., 77 N.Y.2d 28, 34

(1990) (internal quotation marks and citation omitted). �e Court in Holmes I held that

C.P.L.R. § 301 did not apply because CheckPoint “has no physical presence in New

York”; “no agents, oﬃcers directors, or employees in New York”; “has never been

authorized to conduct business in New York”; and has only made a handful of sales “that

contained billing and/or shipping addresses in New York.” 2018 WL 3542856, at *5.

�e Court also found that CheckPoint’s website was insuﬃcient to confer general




                                             16
personal jurisdiction in New York. Id. Holmes has provided no new facts or allegations

that would upset these ﬁndings. As in Holmes I, C.P.L.R. § 301 does not apply here. 14

         ii. C.P.L.R. § 302

         Holmes argues that speciﬁc personal jurisdiction lies pursuant to C.P.L.R. §

302(a)(3)(ii). See Doc. 102 at 3. C.P.L.R. § 302(a)(3)(ii) allows a court to exercise

personal jurisdiction over a non-domiciliary defendant who: “commits a tortious act

without the state causing injury to person or property within the state . . . [if he] . . .

expects or should reasonably expect the act to have consequences in the state and derives
substantial revenue from interstate or international commerce[.]” Mount Whitney Invs.,

LLP v. Goldman Morgenstern & Partners Consulting, LLC, No. 15 Civ. 4479 (ER), 2017

WL 1102669, at *4 (S.D.N.Y. Mar. 23, 2017) (quoting C.P.L.R. § 302(a)(1–3)). �e same

jurisdictional basis was raised—and rejected—in Holmes I.

       To satisfy the ﬁrst element, Holmes must “aver facts constituting ‘a tort under the

law of the pertinent jurisdiction.’” Bank Brussels Lambert, 305 F.3d 120, 125 (2d Cir.

2002) (internal quotation marks and citation omitted). “[P]laintiﬀ need not actually prove

that defendant committed a tort but rather need only state a colorable cause of action.”

Id. To be colorable, allegations must not be “inherently implausible.” Id. at 126 n.2;

RegenLab USA LLC v. Estar Techs. Ltd., 335 F. Supp. 3d 526, 537 (S.D.N.Y. 2018). In

this case, Holmes raises the following torts for purposes of with C.P.L.R. § 302(a)(3)(ii):

(1) ﬁling a false police report; (2) invasion of privacy; (3) intentional inﬂiction of

emotional distress; (4) conversion; (5) identity theft; (6) computer fraud; and (7) civil

rights violations. All of these, with the exception of the ﬁrst, are being raised for the ﬁrst

time in the instant action. �e Court ﬁnds that they are all inherently implausible.

14
  Holmes is under the mistaken impression that because CheckPoint is headquartered in Louisiana, it
should be subject to jurisdiction in New York. See Doc. 43 at 2–3. Contrary to Holmes’s contentions,
concerns about personal jurisdiction are not “frivolous statements,” id. at 2, but rather go to the
constitutional limits of this Court’s authority. �e Court cautions Holmes that CheckPoint’s arguments
about jurisdiction are not “vituperative, word-gobble rants,” as he suggests, id., but rather are correctly
reasoned and ultimately persuasive.



                                                      17
     •    Filing a False Report

         Holmes alleges that the CheckPoint Defendants “caused the ﬁling of a false police

report claiming that the aforementioned computer had been stolen from Checkpoint by

[Holmes] and that [Holmes] and his family were in possession of a stolen computer.”

Doc. 87 at 13–14. Holmes raised a similar claim in Holmes I. �ere, the Court found

that ﬁling a police report—even if the report was inaccurate and even if Holmes’s claim

were construed as one for malicious prosecution—did not “constitute allegations of a

tortious act as required by C.P.L.R. § 302(a).” 2018 WL 3542856, at *6.
         �e only diﬀerence between this complaint and Holmes’s previous allegations is

that, here, Holmes suggests that CheckPoint may have acted knowingly. See Doc. 87 at 5

(“Checkpoint[] fraudulently, falsely, and with malicious intent to deceive the NYPD and

others, caused the ﬁling of a false report through its employee, Mahony . . . .”). To the

extent Holmes’s claim is construed as one for malicious prosecution, “[g]iving

information to the police that is known to be false qualiﬁes as the commencement of a

prosecution,” and may give rise to such a claim. TADCO Constr. Corp. v. Dormitory

Auth. of New York, 700 F. Supp. 2d 253, 270 (E.D.N.Y. 2010) (internal quotation marks

and citation omitted). However, Holmes’s contention that CheckPoint knew the

information was “false,” is completely belied by this Court’s previous ﬁndings and by the

complaint itself. In Holmes I, the Court noted that a CheckPoint employee notiﬁed

FedEx about the lost computer on June 15, 2016. 2018 WL 3542856, at *1. �is

predates Holmes’s purchase of his computer from Amazon on June 22, 2016. Doc. 87 at

5. Moreover, according to Holmes, “CheckPoint had been continuously monitoring the

computer through the use of its spyware which it had installed on the computer, since the

day the computer was activated on June 23, 2016.” Id. CheckPoint knew, then, that the

computer had not arrived at its intended destination in Dubai. �is is corroborated by the

police report attached to the complaint. Doc. 87, Ex. 1. Holmes alleges no facts to

suggest that he was the intended recipient of the computer, or that CheckPoint had any


                                             18
reason to believe he was in lawful possession of their computer. Based on the alleged

facts taken as true, Holmes’s claim simply does not add up.

     •    Invasion of Privacy

         Next, Holmes argues that CheckPoint invaded his privacy by “surveilling” him

and his family and by seeking to steal his computer, “thereby depriv[ing] [Holmes] of his

work in the computer, and giv[ing] access to others, known only to the defendant,

[CheckPoint], of plaintiﬀ’s personal information.” Doc. 87 at 13. “New York does not

recognize a common-law right to privacy.” Edme v. Internet Brands, Inc., 968 F. Supp. 2d
519, 527 (E.D.N.Y. 2013) (internal quotation marks and citation omitted). Instead, these

claims “are governed by Civil Rights Law Section 50–51, which forbids the use [] for

advertising purposes, or for the purposes of trade, the name, portrait or picture of any

living person without having ﬁrst obtained the written consent of such person . . . .”

Ifudu v. City of New York, No. 16 Civ. 2957 (MKB), 2018 WL 4568799, at *13 (E.D.N.Y.

Sept. 24, 2018) (internal quotation marks and citation omitted). �is statute clearly does

not apply to Holmes, and, in any event, has a one-year statute of limitations, which has

long expired. C.P.L.R. § 215(3).

     •    Intentional Inﬂiction of Emotional Distress

         Holmes alleges that CheckPoint intentionally inﬂicted emotional distress by

“ﬁling . . . a false report claiming that Plaintiﬀ had stolen the computer.” Doc. 87 at 15.

“Claims for intentional inﬂiction of emotional distress are governed by a one-year statute

of limitations.” Abdallah v. City of New York, No. 95 Civ. 9247 (MGC), 2001 WL

262709, at *5 (S.D.N.Y. Mar. 16, 2001). “�e limitations period begins to run on the date

of the injury.” Semencic v. Cty. of Nassau, No. 18 Civ. 5244 (SJF) (AKT), 2020 WL

435294, at *8 (E.D.N.Y. Jan. 28, 2020). Here, CheckPoint ﬁled the police report in

August of 2016, and the computer was recovered in September or October 2016, but the

case was not ﬁled until February 2019. �erefore, claims for intentional inﬂiction of

emotional distress are time-barred and “inherently implausible.”


                                             19
      •    Conversion

          Holmes also accuses CheckPoint of wrongful conversion. Under New York

law, conversion is “the unauthorized assumption and exercise of the right of ownership

over goods belonging to another to the exclusion of the owner’s rights.” Thyroﬀ v.

Nationwide Mut. Ins. Co., 460 F.3d 400, 403–404 (2d Cir. 2006) (internal quotation

marks and citation omitted). Per the Court’s ﬁndings in Holmes I, Holmes was not the

owner of the CheckPoint computer because this computer and the one he ordered from

Amazon were not one and the same. Holmes I, 2018 WL 3542856, at *14 (“Holmes
oﬀers no facts to support the contention that the laptop CheckPoint purchased was

delivered to him by Amazon, and he does not refute his earlier statements that the laptop

he received from Amazon was new, shrink-wrapped, and had no sticker on it.”); Holmes

v. Apple, Inc., 2019 WL 6696939, at *3 (“An aﬃdavit from CheckPoint states, and

Holmes does not contest, that upon receipt of the CheckPoint Laptop, a CheckPoint

employee installed the Kaseya software and aﬃxed to the computer a label reading

“Property of CheckPoint Pumps.” �e label remained on the laptop when the NYPD

recovered it. Both before the district court and now on appeal, Holmes appears to

acknowledge that the laptop he received from Amazon was shrink-wrapped and

unlabeled. Holmes submitted no evidence of any kind to contest that the laptop he

received from Amazon and the CheckPoint Laptop were two entirely separate

computers.”). Because Holmes cannot show that the computer was, in fact, his, his claim

for conversion must fail. 15




15
  Holmes’s argument that CheckPoint converted intangible property, in other words, “personal information
belonging to plaintiﬀ, including, admittedly, the driver[’]s license, and likely, the tax returns with social
security numbers belonging to Plaintiﬀ and his wife,” also fails. Doc. 102 at 11–12. Holmes has not
pleaded that he did not still have access to the information at issue. No claim can exist where defendants
“possessed only a copy of the [information] and did not, in any way, limit or otherwise deprive [plaintiﬀs]
of possession or use of that [information].” Pure Power Boot Camp, Inc. v. Warrior Fitness Boot Camp,
LLC, 813 F. Supp. 2d 489, 536 (S.D.N.Y. 2011).



                                                     20
      •    Identity �eft

          As a result of CheckPoint’s wrongful conversion, Holmes maintains that he

suﬀered identity theft based on an alleged attempt to use his Apple ID to sign onto a web

browser in Russia. Doc. 87 at 24. Because Holmes’s claim for conversion fails, his

claim for identity theft must fail as well.

      •    Computer Fraud

          Holmes next suggests that CheckPoint violated Section 1030 of Title 18 of the

United States Code—the Computer Fraud and Abuse Act—“by reporting it as stolen . . .
to induce the NYPD to seize Plaintiﬀ’s computer, knowing that the computer had not

been stolen, but delivered two months earlier . . . to the defendant, Amazon . . . as had

been required by their contract with FedEx.” Doc. 87 at 17. �is claim is time-barred.

          In part, the Computer Fraud and Abuse Act “criminalizes . . . ‘intentionally

access[ing] a computer without authorization or exceed[ing] authorized access and

thereby obtain[ing] . . . information from any protected computer,’ and ‘intentionally

access[ing] a protected computer without authorization, and as a result of such conduct,

caus[ing] damage and loss.” Sewell v. Bernardin, 795 F.3d 337, 339–40 (2d Cir. 2015)

(quoting 18 U.S.C. §§ 1030(a)(2)(C), 1030(a)(5)(C)). It also provides a civil cause of

action. 18 U.S.C. § 1030(g). Such a suit must be ﬁled “within 2 years of the date of the

act complained of or the date of the discovery of the damage.” 18 U.S.C. § 1030(g). �e

statute deﬁnes “damage” as “any impairment to the integrity or availability of data, a

program, a system, or information.” Id. § 1030(e)(8).

          It is unclear at exactly what point Holmes became aware of the pre-installed

software on the CheckPoint computer. However, the complaint suggests that he acquired

such knowledge—at the latest—between September 12, 2016, when his attorney received

a letter from CheckPoint that referenced the software, Doc. 87, Ex. B, and January 17,

2017, when he received a letter from Amazon after “contact[ing] all the actors in this

conspiracy to try and resolve the issues without going to court,” Doc. 87 at 8. �is


                                              21
lawsuit was not ﬁled until February 21, 2019. Even under the most generous reading of

the complaint, then, Holmes’s claims for computer fraud are time-barred.

      •    Civil Rights Violations

          Finally, Holmes alleges civil rights violations by the CheckPoint Defendants—as

well as all the other defendants—pursuant to 42 U.S.C. §§ 1983, 1985(3), and 1986. In

particular, he states that:
             �e defendants, Meyer, Mahony, FedEx, and Checkpoint, acting in
             concert with the defendants, New York City Police Department, and
             Detective Collabra [sic], searched, harassed the plaintiﬀ and his wife
             for a period of several months, after which, it seized plaintiﬀ’s com-
             puter, which had been equipped with spyware for a period of several
             months, seized the computer without compensating plaintiﬀ or his
             wife, and made the computer with his personal information [sic] oth-
             ers unknown to plaintiﬀ in violation of Federal law.
Doc. 87 at 19–20. Presumably, Holmes contends that these actions amount to violations

of the Fourth and Fifth Amendments to the Constitution. Id. at 19.

          However, Holmes has completely failed to allege a violation of his constitutional

rights by the CheckPoint Defendants, or by any of the other defendants. It appears that

the extent of the CheckPoint Defendants’ role was to monitor the usage of their own

computer and to report a theft to the police. As discussed above, the complaint itself

belies any allegations that CheckPoint knew such a report to be false. Even if the Court

were to accept Holmes’s conspiracy allegations—which it does not—the Court’s previous

factual ﬁnding that Holmes’s computer and the computer ultimately recovered by the

NYPD were not one and the same precludes any possible Fourth or Fifth Amendment

violation. �ere has been no colorable constitutional deprivation, then, to warrant a cause

of action under § 1983.

          Holmes’s claims under §§ 1985(3) and 1986 are also inherently implausible. To

state a valid cause of action under § 1985(3), a plaintiﬀ must allege:
             (1) a conspiracy; (2) for the purpose of depriving a person or class
             of persons of the equal protection of the laws . . . (3) an overt act in
             furtherance of the conspiracy; and (4) an injury to the plaintiﬀ’s


                                               22
           person or property, or a deprivation of a right or privilege of a citizen
           of the United States.
Traggis v. St. Barbara’s Greek Orthodox Church, 851 F.2d 584, 586–87 (2d Cir. 1988)

(citations omitted). In order to prove liability pursuant to § 1985(3), the conspirators

must be motivated by “some racial, or perhaps otherwise class-based, invidiously

discriminatory animus behind the conspirators’ action.” Griﬃn v. Breckenridge, 403 U.S.

88, 102 (1971).

       Holmes’s cause of action under 42 U.S.C. § 1985(3) fails on this last basis alone,

as he has made absolutely no allegations that any of the defendants’ actions were

motivated by racial or class-based animus. See Miller v. Bd. of Managers of Whispering

Pines at Colonial Woods Condo. II, 457 F. Supp. 2d 126, 131 (E.D.N.Y. 2006) (granting

12(b)(6) motion to dismiss because plaintiﬀs failed to “suﬃciently allege racial or

otherwise class-based, invidious discrimination behind defendants’ alleged conduct”).

       Finally, because Holmes’s § 1985 claim against the CheckPoint Defendants fails,

his § 1986 claim must fail as well. Section 1986 provides, in relevant part, that
           Every person who, having knowledge that any of the wrongs con-
           spired to be done, and mentioned in section 1985 of this title, are
           about to be committed, and having power to prevent or aid in pre-
           venting the commission of the same, neglects or refuses so to do, if
           such wrongful act be committed, shall be liable to the party injured
           . . . for all damages caused by such wrongful act, which such person
           by reasonable diligence could have prevented . . . .
It does not provide any substantive rights, but rather is “predicated on a valid § 1985

claim.” Brown v. City of Oneonta, 221 F.3d 329, 341 (2d Cir. 2001) (internal quotation

marks and citation omitted).

                                             ***

       Holmes has provided the Court with no reason to revisit its previous jurisdictional

holding; nor has he pleaded any other colorable, cognizable tort on which to hang




                                              23
personal jurisdiction. �e Court therefore grants CheckPoint’s motion to dismiss in its

entirety. 16
         b. Kenner Defendants
         Similarly, this Court does not have personal jurisdiction over the Kenner

Defendants. C.P.L.R. § 301 does not apply because Holmes has not alleged that the

Kenner Defendants have any physical presence in New York, let alone any agents,

oﬃcers, directors, or employees here. C.P.L.R. § 302(a) does not apply because there are

no allegations that the Kenner Defendants conduct business within the state; nor has

Holmes properly alleged any tort against them. Holmes’s only allegation against the

Kenner Defendants is that they took a “false” police report in Louisiana. �ere are no

plausible allegations that the Kenner Defendants knew or should have known that the

police report was false or that any tortious act was committed. �e Court therefore ﬁnds

no basis for the application of C.P.L.R. § 302(a) and grants the Kenner Defendants’

motion to dismiss. 17
               Claims Against the FedEx Defendants
         Holmes alleges computer fraud in violation of 18 U.S.C. § 1030 by FedEx, as

well as civil rights violations pursuant to 42 U.S.C. §§ 1983, 1985(3), and 1986 by FedEx

16
   Even if the Court were to have personal jurisdiction, which it does not, these claims would also fail for
failure to state a claim under Rule 12(b)(6). As to the false reporting claim, Holmes has pled absolutely no
set of facts to support his contention that CheckPoint acted intentionally; likewise he has provided no facts
at all to plead invasion of privacy; and there is nothing from which to infer that CheckPoint’s behavior was
“outrageous,” as required to state an intentional inﬂiction of emotional distress claim, see Bender v. City of
New York, 78 F.3d 787, 790 (2d Cir. 1996). As to conversion, even if the laptops were one and the same,
Holmes makes no showing that he still had a property interest in the computer after giving it to his
estranged wife, especially as he did not even know where she was keeping the computer, see Holmes I,
2018 WL 3542856, at *2. As to identity theft and computer fraud, neither claim is pled with the speciﬁty
required by Rule 9(b), see Rombach v. Chang, 355 F.3d 164, 170 (2d Cir. 2004). Indeed, Holmes makes
zero attempt to connect the alleged log-in attempt to CheckPoint at all. Finally, as for the alleged civil
rights violations, even if Holmes had pled a constitutional violation, he has wholly failed to plausibly plead
that the CheckPoint Defendants were state actors, see Betts v. Shearman, 751 F.3d 78, 84–85 (2d Cir. 2014),
that they exerted any improper inﬂuence or control over the NYPD, see Fisk v. Letterman, 401 F. Supp. 2d
362, 367–68 (S.D.N.Y. 2005), or that there was any agreement in furtherance of a conspiracy among the
supposed actors, see Boddie v. Schnieder, 105 F.3d 857, 862 (2d Cir. 1997).
17
  Holmes’s civil rights claims against the Kenner Defendants also fail because Holmes has wholly failed to
plausibly allege that the Kenner Defendants committed any constitutional violation or that they conspired
to do so.



                                                     24
and its employee, Meyer. �e computer fraud allegations against FedEx fail for the same

reasons they fail against CheckPoint: they are time-barred. According to Holmes’s

complaint, any involvement by FedEx occurred at the latest in or around August 2016.

Doc. 87 at 5–6. However, this action was not ﬁled until February 2019, well past the

two-year statute of limitations for computer fraud. See 18 U.S.C. § 1030(g). Holmes’s

claims for civil rights violations also fail for the same reasons as the claims against

CheckPoint. �e FedEx Defendants’ role in this ordeal was even more minimal than that

of CheckPoint. It appears that the extent of their involvement was reporting a theft to the
police.
              [A] private party who calls police oﬃcers for assistance or provides
             them with information that may lead to an arrest of an individual
             does not become a state actor rendering that party liable under §
             1983 to the person detained, unless the police oﬃcers were improp-
             erly inﬂuenced or controlled by the private party.
Fisk, 401 F. Supp. 2d at 367 (S.D.N.Y. 2005). Nothing in the complaint suggests that

FedEx or Meyer inﬂuenced the investigation, or controlled police actions in any way.

Holmes has therefore failed to properly allege that FedEx and Meyer were acting under

color of state law, so as to be subject to a § 1983 claim. Any §§ 1985(3) and 1986 claims

against the FedEx Defendants also fail because, as explained above, Holmes has failed to

allege any racial or class-based animus, as required to state a cause of action under these

statutes. All claims against the FedEx Defendants are therefore dismissed.
             Claims Against the City Defendants
          Finally, Holmes brings claims for wrongful conversion against the NYPD; for

deprivation of property without due process against the NYPD; for violations of civil

rights against the NYPD and Caballero pursuant to 42 U.S.C. §§ 1983, 1985(3), and

1986; for failure to train against all City Defendants; and for attorney’s fees against the

NYPD and Caballero.

          As an initial matter, Holmes’s claims for conversion and for civil rights violations

pursuant to §§ 1985(3) and 1986 fail for the reasons already stated, and the NYPD must


                                              25
be dismissed. Namely, his claim for conversion fails because, as the Court found in

Holmes I, Holmes has failed to establish that the computer ultimately retrieved by the

NYPD was, in fact, his property. 18 His claims under §§ 1985(3) and 1986 fail because he

has failed to allege any racial or class-based motivation behind the supposed civil rights

violations, to the extent there were any. Moreover, the NYPD is a non-suable entity and

must be dismissed from this action. Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d

Cir. 2007); N.Y.C. Charter § 396 (“All actions and proceedings for the recovery of

penalties for the violation of any law shall be brought in the name of the city of New
York and not in that of any agency, except where otherwise provided by law.”). Because

of Holmes’s pro se status, however, the Court will liberally construe his claims against

the NYPD to be against the City. Finally, Holmes is not entitled to attorney’s fees, as he

is proceeding pro se. See Kay v. Ehrler, 499 U.S. 432, 435 (1991).

         �e remainder of Holmes’s claims are best interpreted as § 1983 claims against

the City Defendants for violations of the Fourth and Fifth Amendment, as applicable to

the states through the Fourteenth Amendment. 19 �ese claims are rooted in four alleged

events: (1) Caballero’s harassment of Holmes while he was trying to obtain the

computer; (2) the taking of the computer; (3) Ming’s failure to supervise Caballero; and

(4) the existing conspiracy among all defendants to deprive Holmes of his constitutional



18
   Additionally, any such claim against the City would be time-barred. Under New York General
Municipal Law § 50-i(1), Holmes was required to commence his claim against City Defendants within one
year and ninety days. According to Holmes’s complaint, the City Defendants’ misconduct occurred, at the
latest, in September or October 2016. However, Holmes did not ﬁle suit until February 2019, well after the
statute of limitations had expired.
19
  To the extent claims are against the City, a municipality cannot be held liable under § 1983 solely on a
theory of respondeat superior. Monell v. Dep’t of Soc. Servs. of the City of New York, 436 U.S. 658, 691
(1978). A § 1983 claim can only be brought against a municipality if the action that is alleged to be
unconstitutional was the result of an oﬃcial policy or custom. Id. at 690–91. �us, a plaintiﬀ must allege
that such a municipal policy or custom is responsible for his injury. Bd. of Cty. Comm’rs of Bryan Cty. v.
Brown, 520 U.S. 397, 403 (1997); see also Connick v. Thompson, 563 U.S. 51, 60 (2011) (“A municipality
or other local government may be liable under [§ 1983] if the governmental body itself ‘subjects’ a person
to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.” (quoting Monell, 436
U.S. at 692)).



                                                     26
rights. None of these actions rises to the level of a constitutional violation, as required by

§ 1983.
       a. Harassment
       Holmes alleges that Caballero went to his home in September 2016; that, upon not

ﬁnding him there, Caballero proceeded to ask his neighbors where he might be; that

Caballero called plaintiﬀ to alert him he was in possession of a stolen computer and

threatened to arrest him if the computer was not surrendered; and that he then e-mailed

his attorney, Garﬁn, indicating his intent to proceed with such an arrest. Doc. 87 at 6–8.

Additionally, Holmes alleges that “NYPD called, threatened, and intimidated the Plaintiﬀ

everyday [sic] through September and early October 2016, telling him he would go to jail

for many years if he did not surrender his alleged ‘brand new,’ innocently-purchased

Apple computer.” Id. at 7.

       �ese actions do not plausibly give rise to a Fourth Amendment violation. �e

Fourth Amendment protects against unreasonable searches and seizures. �ere are no

allegations that Holmes was searched; nor are there allegations that he was seized. Even

if Holmes’s claim is construed as one for malicious prosecution, a plaintiﬀ asserting such

a claim under § 1983 must “show some deprivation of liberty consistent with the concept

of seizure.” Burg v. Gosselin, 591 F.3d 95, 97 (2d Cir. 2010) (internal quotation marks

and citation omitted). Holmes has not pled that there were any restraints put on his

liberty. Moreover, to the extent any Fourth Amendment claim were properly pled, it

would still fail because, according to Holmes’s own complaint, Caballero’s actions were

not unreasonable. To determine reasonableness, courts look to “whether the oﬃcer’s

action was justiﬁed at its inception, and whether it was reasonably related in scope to the

circumstances which justiﬁed the interference in the ﬁrst place. Terry v. Ohio, 392 U.S.

1, 20 (1968). Here, Caballero received a report about a potentially stolen computer, as

well as credible information that Holmes was in possession of the computer. He

proceeded to contact Holmes to try to recover the computer—and was ultimately


                                             27
successful. Doc. 87 at 5–8. None of this can be construed as unreasonable, especially in

light of the Court’s ﬁnding in Holmes I that the computer ultimately retrieved by the

NYPD was not the same computer Holmes had ordered from Amazon.

       Nor does Caballero’s alleged harassment rise to the level of a substantive or

procedural due process violation. “Substantive due process standards are violated only

by conduct that is so outrageously arbitrary as to constitute a gross abuse of governmental

authority.” Natale v. Town of Ridgeﬁeld, 170 F.3d 258, 263 (2d Cir. 1999). Caballero’s

conduct cannot plausibly meet this standard. See, e.g., Cotz v. Mastroeni, 476 F. Supp. 2d
332, 361 (S.D.N.Y. 2007) (“Although the oﬃcers allegedly yelled at and threatened

plaintiﬀ, banged on doors and windows and, on one occasion, forcibly entered her home

without consent or a warrant, they never arrested her, physically touched her or coerced

her to leave her home. . . . [T]he oﬃcers’ actions here do not rise to the level of a

substantive due process violation.”).

       Because Holmes has not established that any alleged harassment rises to the level

of a constitutional violation, as required by § 1983, it follows that any claims against the

City stemming from these allegations necessarily fail as well. Picott v. Chatmon, No. 12

Civ. 7202 (ER), 2017 WL 4159900, at *9 (S.D.N.Y. Sept. 18, 2017) (“A Monell claim

cannot lie absent an underlying constitutional violation.” (citing Bolden v. Cty. of

Sullivan, 523 F. App’x 832, 834 (2d Cir. 2013))).
       b. Taking the Computer
       Holmes also alleges that his civil rights were violated when Caballero “seized the

computer without compensating plaintiﬀ or his wife, and made the computer with his

personal information others unknown [sic] to plaintiﬀ in violation of Federal law.” Doc.

87 at 19–20.

       �ese allegations cannot give rise to a Fourth Amendment claim. As an initial

matter, the Court’s ﬁndings in Holmes I preclude any conclusion that the computer was

actually seized. See Holmes I, 2018 WL 3542856, at *2 (“After meeting with Caballero,


                                             28
Scott agreed to accompany the group to her storage unit. Scott turned over the laptop on

October 4, 2016 at 7:30 p.m.” (internal citations omitted) (emphasis added)). Moreover,

as the Court has determined with regards to Holmes’s conversion claim, Holmes did not

have a possessory interest in the computer. And, ﬁnally, to the extent such a seizure did

occur, it was supported by ample probable cause. “Probable cause for seizure of property

exists when the facts available to the oﬃcer would warrant a man of reasonable caution

in the belief that certain items may be contraband or stolen property or useful as evidence

of a crime.” United States v. Okparaeka, No. 17 Crim. 225 (NSR), 2018 WL 3323822, at
*5 (internal quotation marks and citations omitted). Holmes alleges that the NYPD based

its investigation “on the police report ﬁled August 8, 2016, at the request of Rusty

Mahony, an employee of CheckPoint, by Kenneth A. Meyer . . . , an employee of FedEx

Corporation, who resided in Kenner, Louisiana.” Doc. 87 at 6. �at police report,

wherein CheckPoint is said to have ample evidence that its computer was with an

unintended user, provides probable cause for retrieving the computer. Doc. 87, Ex. 1.

And as the Court noted in Holmes I, the retrieved computer was still branded with

CheckPoint’s sticker. Holmes I, 2018 WL 3542856 at *14. Holmes’s allegations, then,

do not suggest that Caballero or the NYPD acted unlawfully in recouping the computer.

       Holmes further alleges that he was “deprived of property without due process of

law when [Oﬃcer Caballero] . . . ordered [him] to return the said computer that he had

lawfully purchased” on threat of four years in prison. Doc. 87 at 17.
           �e two threshold questions in any § 1983 claim for denial of pro-
           cedural due process are whether the plaintiﬀ possessed a liberty or
           property interest protected by the United States Constitution or fed-
           eral statutes and, if so, what process was due before the plaintiﬀ
           could be deprived of that interest.
Green v. Bauvi, 46 F.3d 189, 194 (2d Cir.1995). “[W]here a person is deprived of a

property right because of a random and unauthorized act, rather than through the

operation of established state procedures, the Due Process Clause is satisﬁed if the state



                                            29
provides an adequate postdeprivation remedy.” Marvin v. Jennings, 19 Civ. 11603 (CM),

2020 WL 353282, at *2 (S.D.N.Y. Jan. 17, 2020). Even if Holmes did have a possessory

interest in the computer—which the Court has established that he does not—his

allegations fail to suggest that Caballero was acting pursuant to established state

procedures. Because this is the case, Holmes’s claim for deprivation of property cannot

survive if adequate post-deprivation remedies were available to him. Here, common law

causes of action for negligence, conversion, and replevin were available to Holmes as a

means to recover any property that may have been lost, and, therefore, his claim must
fail. See Ochoa v. Bratton, No. 16 Civ. 2852 (JGK), 2017 WL 5900552, at *5 (S.D.N.Y.

Nov. 28, 2017) (collecting cases).

       Holmes has therefore failed to establish that taking the computer amounted to a

constitutional violation, and his claims against Caballero and the City based on these

allegations must fail. See Picott, 2017 WL 4159900, at *9.
       c. Failure to Train
       Holmes also brings claims for failure to train against the NYPD, the City,

Caballero, and Ming. He alleges that the “NYPD and New York wantonly violated all

[his] due process and civil rights . . . by repeatedly threatening him with prison and

forcing him to spend his own money on lawyers and private investigators as NYPD acted

as the private security force for FedEx and Checkpoint.” Doc. 87 at 21. Holmes

maintains that “NYPD allowed all of this behavior to happen, with the direct supervisor

of this operation, Ming, doing nothing to stop it.” Id.

       Inadequate employee training “may serve as the basis for § 1983 liability only

where the failure to train amounts to deliberate indiﬀerence to the rights of persons with

whom the police come into contact.” City of Canton v. Harris, 489 U.S. 378, 388 (1989).

In Walker v. City of New York, the Second Circuit articulated three requirements that

plaintiﬀs need to meet to show that a municipality’s failure to train or supervise

constitutes a deliberate indiﬀerence to their constitutional rights: (1) the policymakers


                                             30
foresaw the situation, (2) the situation would present the employee “with a diﬃcult

choice of the sort that training or supervision [would] make less diﬃcult or . . . there is a

history of employees mishandling the situation,” and (3) “the wrong choice by the city

employee will frequently cause the deprivation of a citizen’s constitutional rights.” 974

F.2d 293, 297–98 (2d Cir. 1992).

          Holmes’s complaint alleges none of these requirements. �ough Holmes states

that “New York and NYPD have a long-established policy and custom of denying

citizen’s rights protected by the Constitution,” and references New York’s stop-and-frisk
policy, Doc. 87 at 21, he does nothing to connect that policy with the purported abuses he

complains of. �ere is also nothing to indicate that Caballero was faced with a diﬃcult

choice, having received a credible report from the police in Kenner, or that his actions

constituted any constitutional deprivations; nor is there anything to indicate that Holmes’s

situation would have been foreseeable to anyone, let alone the City.

         To the extent Holmes’s claim against Ming is construed as one for failure to

intervene, such a claim must also fail. “If the Court determines that the oﬃcer’s conduct

did not violate a constitutional right”—as is the case here—“the [failure to intervene]

analysis ends.” Feinberg v. City of New York, No. 99 Civ. 12127 (RC), 2004 WL

1824373, at *4 (S.D.N.Y. Aug. 13, 2004).

         Holmes’s claim for failure to train, as the rest of his claims against the City

Defendants 20 must therefore also be dismissed.




20
  Even if Holmes had succeeded in establishing a claim against Caballero or Ming, it would fail because
Caballero and Ming are entitled to qualiﬁed immunity. �e qualiﬁed immunity inquiry asks: “(1) whether
plaintiﬀ has shown facts making out violation of a constitutional right; (2) if so, whether that right was
clearly established; and (3) even if the right was clearly established, whether it was objectively reasonable
for the oﬃcer to believe the conduct at issue was lawful.” Gonzalez v. City of Schenectady, 728 F.3d 149,
154 (2d Cir. 2013) (internal quotation marks and citation omitted). Even if Holmes could make out a
clearly established violation—which he cannot—it was undoubtedly objectively reasonable for Caballero
and Ming to believe that responding to credible reports of a missing computer did not violate any clearly
established law.



                                                     31
       d. Conspiracy
       Finally, any allegations of a conspiracy between defendants are wholly

insuﬃcient and have no factual backing. “A complaint containing only conclusory,

vague, or general allegations of conspiracy to deprive a person of constitutional rights

cannot withstand a motion to dismiss.” Boddie, 105 F.3d at 862 (internal quotation marks

and citation omitted). Holmes fails to oﬀer “a single fact to corroborate [his] allegation

of a ‘meeting of the minds’ among the conspirators.” Gallop v. Cheney, 642 F.3d 364,

369 (2d Cir. 2011); see also Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999)

(laying out elements of a § 1983 conspiracy). �erefore, Holmes’s conspiracy claims

must fail.

                                              ***

       For the foregoing reasons, the Court ﬁnds that Holmes’s complaint fails as to all

claims. �e Court grants all defendants’ motions to dismiss in full and with prejudice.

See Larkem v. Dep’t of Educ., City of New York, No. 17 Civ. 7017 (ER), 2018 WL

1959555 (ER), at *6 (“Where defects are largely substantive and incurable, dismissal

with prejudice is appropriate.” (internal quotation marks and citation omitted)).
III.   MOTION FOR SUMMARY JUDGMENT
       Holmes moves for summary judgment against Apple, CheckPoint, and FedEx for

intentional inﬂiction of emotional distress; against Apple and Amazon for breach of
contract; and against CheckPoint and the NYPD for conversion. See Doc. 102 at 8–12.

Summary judgment is only appropriate where the materials in the record show “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a)–(c). �e party moving for summary judgment is ﬁrst

responsible for demonstrating the absence of any genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986),

       Having all been dismissed, there are no claims left in the Amended Complaint on

which to grant summary judgment. As to Holmes’s position that he is entitled to



                                              32
summary judgment against Amazon and FedEx for intentional inﬂiction of emotional

distress, this cannot be the case, as Holmes withdrew this claim as to these defendants in

his Amended Complaint. See Banks v. Cty. of Westchester, 168 F. Supp. 3d 682, 698

(S.D.N.Y. 2016) (“[A]n amended complaint replaces the [initial] [c]omplaint . . . in its

entirety and therefore must include all of [a plaintiﬀ’s] claims and factual allegations

against all [d]efendants against whom he wishes to proceed.”). In any event, as discussed

above, such claims would be time-barred. Abdallah, 2001 WL 262709, at *5. Summary

judgment is therefore both unavailable and inappropriate. 21
IV.     MOTIONS FOR SANCTIONS
        Apple, Amazon, and CheckPoint move for a variety of sanctions against Holmes,

including attorney’s fees and costs, as well as litigation restrictions. Docs. 72, 74, 79.

For the reasons discussed below, these requests are denied.
        A. Attorney’s Fees and Costs
        �e CheckPoint Defendants and Amazon both seek attorney’s fees and costs. �e

CheckPoint Defendants make their application pursuant to both 42 U.S.C. § 1988(b) and

Rule 11(c). Amazon looks to Rule 68. �e Court considers each of these requests in turn.
            42 U.S.C. § 1988(b)
        “A Court may award reasonable attorney’s fees to a prevailing party in an action

brought under section 1983.” Jean-Louis v. City of New York, 342 F. Supp. 3d 436, 441

(S.D.N.Y. 2018) (citing 42 U.S.C. § 1988(b)). Defendants may be awarded attorney’s

fees only “upon a ﬁnding that the plaintiﬀ’s action was frivolous, unreasonable, or

without foundation, even though not [necessarily] brought in subjective bad faith.”

Carter v. Inc. Vill. of Ocean Beach, 759 F.3d 159, 163 (2d Cir. 2014) (internal quotation

marks and citation omitted). �is is a stringent standard, meant “to avoid chilling the

initiation and prosecution of meritorious civil rights actions.” LeBlanc-Sternberg v.


21
  Holmes references defendants’ motions for summary judgment in one of his opposition papers. See Doc.
102 at 5–7. �e Court notes that no such motions are pending.



                                                 33
Fletcher, 143 F.3d 765, 770 (2d Cir. 1998). �e CheckPoint Defendants are, undoubtedly

the prevailing party in this litigation. Regardless, the Court is not inclined to impose

attorney’s fees. Pro se plaintiﬀs are aﬀorded a liberal construction of their ﬁlings.

Holmes’s claims and allegations, though ultimately dismissed, were not so outlandish or

frivolous as to warrant this remedy, particularly in light of his pro se status.
           Rule 11
         Rule 11 sanctions are permitted against litigants whose purpose is to “harass,

cause unnecessary delay, or needlessly increase the cost of litigation”; whose “claims,

defenses, and other legal contentions,” are not “warranted by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law or for

establishing new law”; whose “factual contentions [lack] evidentiary support” or are

unlikely to have “evidentiary support after a reasonable opportunity for further

investigation or discovery”; and whose “denials of factual contentions are [not] warranted

on the evidence or . . . are [not] reasonably based on belief or a lack of information.”

Rule 11(b)(1)–(4). “[A]fter notice and a reasonable opportunity to respond,” Rule

11(c)(1), any such sanctions “must be limited to what suﬃces to deter repetition of the

conduct or comparable conduct by others similarly situated,” Rule 11(c)(4). “[I]f

imposed on motion and warranted for eﬀective deterrence, an order directing payment to

the movant of part or all of the reasonable attorney’s fees and other expenses directly

resulting from the violation.” Id. “�e standard for triggering the award of fees under

Rule 11 is objective unreasonableness.” Ginther v. Provident Life & Cas. Ins. Co., 350 F.

App’x 494, 496 (2d Cir 2009) (internal quotation marks and citation omitted).

       Such sanctions may be imposed on pro se plaintiﬀs. Id. In determining whether

to impose Rule 11 sanctions, “the court may consider the special circumstances of

litigants who are untutored in the law.” Maduakolam v. Columbia Univ., 866 F.2d 53, 56

(2d Cir. 1989). In this case, there is nothing in the record to indicate that Holmes has any

particular competence in “ﬁnding and understanding the applicable law.” Smith v. Educ.


                                              34
People, Inc., 233 F.R.D. 137, 142 (S.D.N.Y. 2005). Indeed, his brieﬁng suggests just the

opposite. �ough a close call, the Court therefore declines to impose such sanctions at

this time.
             Rule 68
        Rule 68 provides in relevant part that:
             [A] party defending against a claim may serve on an opposing party
             an oﬀer to allow judgment on speciﬁed terms, with the costs then
             accrued. . . . If the judgment that the oﬀeree ﬁnally obtains is not
             more favorable than the unaccepted oﬀer, the oﬀeree must pay the
             costs incurred after the oﬀer was made.
Fed. R. Civ. P. 68(a), (d). “Rule 68 is a cost-shifting rule designed to encourage

settlements without the burdens of additional litigation.” Reiter v. MTA N.Y.C. Transit

Auth., 457 F.3d 224, 229 (2d Cir. 2006). �e Rule “applies only to oﬀers made by the

defendant and only to judgments obtained by the plaintiﬀ.” Delta Air Lines, Inc. v.

August, 450 U.S. 346, 352 (1981). It is inapplicable when the defendant obtains

judgment. Id.

        In Holmes I, Amazon extended an oﬀer of judgment to Holmes in the amount that

he paid for the computer, $2,351.12. 17 Civ. 4557, Doc. 93, Ex. 1. Holmes declined the

oﬀer. Id. Ex. 2. However, the Court entered judgment in favor of Holmes, against

Amazon, at Amazon’s request in the amount of $2,351. Id., Doc. 122. To the Court’s

knowledge, the money was deposited with the Clerk of Court and there remains. Id.,

Doc. 93, Ex. 3. Amazon now seeks both its attorney’s fees and costs in the instant action

pursuant to the Rule 68 judgment entered in Holmes I. �e Court denies Amazon’s

petition.

        Amazon argues that attorney’s fees are within the scope of Rule 68’s “costs”

because “Holmes has asserted a claim under 42 U.S.C. §§ 1983, 1985 and 1986, which

speciﬁcally provide for an award of attorney’s fees.” Doc. 74 at 12. For support, it

points to the Court’s decision in Marek v. Chesny, which held that,




                                             35
             [T]he term ‘costs’ in Rule 68 was intended to refer to all costs
             properly awardable under the relevant substantive statute or other
             authority. In other words, all costs properly awardable in an action
             are to be considered within the scope of Rule 68 ‘costs.’ �us, ab-
             sent congressional expressions to the contrary, where the underlying
             statute deﬁnes ‘costs’ to include attorney’s fees, we are satisﬁed such
             fees are to be included as costs for purposes of Rule 68.
473 U.S. 1, 9 (1985). However, the Second Circuit has expressly rejected this reading of

Marek, stressing the Marek Court’s use of the qualifying phrase “properly awardable.”

Stanczyk v. City of New York, 752 F.3d 273, 282 (2d Cir. 2014). As the Second Circuit

instructs,
             Because a civil rights defendant can recover attorney’s fees only
             when the plaintiﬀ’s claims are ‘vexatious, frivolous, or brought to
             harass or embarrass,’ and a prevailing plaintiﬀ by virtue of her vic-
             tory exceeds this standard, we cannot conceive of a situation in
             which attorney’s fees could be properly awardable to a non-prevail-
             ing defendant under Rule 68 in a civil rights action.
Id (citations omitted). In other words, attorney’s fees are only available to prevailing

civil rights defendants when the claims are “vexatious, frivolous, or brought to harass or

embarrass,” as provided for in 42 U.S.C. § 1988. �e rule in the Second Circuit cements

this: “Rule 68, when applicable, requires a prevailing plaintiﬀ to pay defendant’s post-

oﬀer costs, excluding attorney’s fees.” Id. at 281 (emphasis added). �e Court therefore

declines to include Amazon’s attorney’s fees in any Rule 68 calculation of costs.

        Indeed, the Court notes a tension between Amazon’s application and its present

status as a prevailing party. Amazon’s appeal to Rule 68 is based on a judgment entered

in Holmes I against Amazon and in favor of Holmes. See Doc. 96 at 3. In that dispute

Amazon did not, by deﬁnition, prevail on its claim. �is is, of course, in stark contrast to

Amazon’s position in the instant case, where it has undoubtedly joined the ranks of Apple

and CheckPoint as a prevailing party. Amazon has provided no case law for the

proposition that it can recover costs in this case on the basis of a Rule 68 oﬀer of

judgment extended and ultimately entered in a previous, though related case. Unlike in




                                               36
Holmes I, Amazon is the prevailing party in this case and judgment will be entered in its

favor. Rule 68 is therefore inapplicable. Delta Air Lines, 450 U.S. at 352. 22
        B. Litigation Restriction
        Apple and CheckPoint request that Holmes be restricted from ﬁling suits pro se

against them without prior court approval. “Under the All Writs Act, 28 U.S.C. § 1651, a

district court may sanction a proliﬁc litigant who abuses the judicial process by

repeatedly suing defendants on meritless grounds and enjoin him from pursuing future

litigation without leave of the court.” Davey v. Dolan, 453 F. Supp. 2d 749, 755

(S.D.N.Y. 2006). �e Second Circuit has instructed courts to consider ﬁve factors when

determining whether such sanctions are appropriate:
             (1) [T]he litigant’s history of litigation and in particular whether it
             entailed vexatious, harassing or duplicative lawsuits; (2) the liti-
             gant’s motive in pursuing the litigation, e.g., does the litigant have
             an objective good faith expectation of prevailing?; (3) whether the
             litigant is represented by counsel; (4) whether the litigant has caused
             needless expense to other parties or has posed unnecessary burden
             on the courts and their personnel; and (5) whether other sanctions
             would be adequate to protect the courts and other parties.
Saﬁr v. US Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986). �e ultimate question is “whether

a litigant who has a history of vexatious litigation is likely to continue to abuse the

judicial process and harass other parties.” Id.

        As to the ﬁrst factor, this is only Holmes’s second related lawsuit. �ough the

Court agrees that this lawsuit is duplicative of Holmes I, it does not agree that Holmes’s

behavior is suﬃciently egregious as to warrant a litigation restriction. As to the second

factor, Holmes himself has stated that he ﬁled Holmes I “to get answers.” Doc. 87 at 8.

Presumably this is also why he has ﬁled the instant suit. Lawsuits are not ﬁshing

expeditions. However, the Court does not doubt that Holmes has proceeded in good

faith; he raised various new arguments against defendants, including arguments as to why


22
   �e Court notes that Amazon has already ﬁled a motion for attorney’s fees and costs in Holmes I, which
is the appropriate vehicle for such a request. 17 Civ. 4557, Doc. 131.



                                                   37
res judicata should not apply. �ird, Holmes is proceeding pro se, which counsels in his

favor in the instant action. �ough defendants note that Holmes has previously been

assisted by counsel, the Court sees no reason to doubt Holmes’s pro se status. �e fourth

factor weighs in favor of Apple and the CheckPoint Defendants; Holmes has undoubtedly

caused needless expense to defendants and to the Court, especially because he chose to

proceed with this lawsuit while appeal was pending in Holmes I. �e ﬁfth factor also

weighs in favor of Apple and the CheckPoint Defendants, as the Court has declined to

impose monetary sanctions on Holmes.
        On balance, however, the Court ﬁnds that a litigation restriction is not warranted

at this time.

                                            ***

        As discussed above, the Court has declined to impose sanctions on Holmes, either

monetary or otherwise. However, Holmes should not misconstrue the Court’s leniency.

�ough sanctions were found to be inappropriate here, they very well may be the Court’s

only recourse in future litigation stemming from these same facts against these same

defendants, especially for claims that already were or that easily could have been brought

in the two actions he has ﬁled. Given the number of defendants haled to Court and the

number of claims raised without any success, the Court can only hope that, in light of its

decision here, Holmes will put this matter to rest.




                                             38
